Citation Nr: 1227911	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 27, 2006 for the grant of service connection for irritable bowel syndrome (IBS), to include on the basis of clear and unmistakable error (CUE) in a June 1993 rating decision. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and R.W.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, granted service connection for IBS effective April 27, 2006.

In April 2012, the Veteran testified at a Board hearing before the undersigned, which was held at the Columbia RO.  She also testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2007.  Transcripts of both hearings have been associated with the claims file. 

Although the issue on appeal has been characterized by the RO as entitlement to an earlier effective date of service connection for IBS, the Veteran has also contended that revision or reversal of a June 1993 rating decision initially denying service connection for IBS is warranted on the basis of CUE.  In other words, the appeal of the effective date assigned the grant of service connection for IBS includes a motion to revise the June 1993 rating decision based on CUE.  The RO addressed this issue in the February 2007 SOC and December 2009 supplemental statement of the case (SSOC) and concluded that CUE had not been committed in that decision.  Moreover, the February 2007 statement of the case (SOC) set forth the basic elements for establishing CUE in a prior decision, and the December 2009 SSOC cited to the relevant regulation.  Thus, the requirement under 38 C.F.R. § 19.29 (2011) that an SOC include a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination has been satisfied.  As such, the question of whether CUE was committed in the June 1993 rating decision is properly before the Board, and the issue on appeal has been recharacterized accordingly.

The Board also notes that while the Veteran was known through part of the current appeal by her married name, she was granted the use of her maiden name by the judge who effectuated her divorce.  The record shows that she has used her maiden name since that time.  The title page of this action therefore reflects the current name by which she is known.

At the April 2012 Board hearing, the Veteran raised the issue of entitlement to an increased rating for IBS, and her representative indicated that an increased rating claim had already been submitted to the RO.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's original August 1992 claim for a stomach disorder was initially denied in a June 1993 rating decision; she was informed of her appellate rights in a July 1993 letter and did not perfect an appeal following issuance of a November 1993 statement of the case (SOC).

2.  Thereafter, a claim, formal or informal, seeking service connection for a stomach disorder was not submitted until April 27, 2006.

3.  A January 2007 rating decision reopened the Veteran's claim and granted service connection for IBS effective April 27, 2006.

4.  The denial of service connection for a stomach disorder in the June 1993 rating decision was reasonably supported by the law at the time and the evidence then of record, which did not clearly establish that the Veteran had IBS or a stomach disorder. 






CONCLUSIONS OF LAW

1.  The June 1993 rating decision, which denied service connection for a stomach disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204, 20.1103 (2011).

2.  The criteria for an effective date earlier than April 27, 2006 based on the date of claim have not been met.  38 U.S.C.A. §§ 5109A, 5110, 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.400(r) (2011). 

3.  Clear and unmistakable error was not committed in the June 1993 rating decision denying service connection for a stomach disorder, and therefore reversal of that decision is not warranted.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The instant appeal arises from a granted claim of service connection and concerns the effective date assigned the award of benefits for IBS.  Whether the Veteran is entitled to an earlier effective date is wholly a matter of interpretation of pertinent statute and regulatory provisions.  The United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32   (2000).  Nevertheless, a June 2006 letter informed the Veteran of the elements of service connection, to include the requirements for establishing an effective date, as well as VA's and the Veteran's respective responsibilities for obtaining relevant evidence on her behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Board notes that in Goodwin v. Peake, 22 Vet. App. 128, 136 (2008), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  As such, further notice is not required.

The Board also notes that a motion to revise a prior final decision on the basis of CUE is not by itself a claim for benefits under parts II or III of title 38, which govern the benefits available under the laws administered by VA.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  Whether there is CUE in a rating decision must be based on the record and law that existed at the time of the prior adjudication in question, and therefore the notice and duty to assist provisions under the VCAA are not applicable.  Id.; see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, it is noted that "CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decision[s]."  Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the Board finds that the notice and assistance provisions of the VCAA are not applicable to the CUE motion. 

Finally, outstanding VA treatment records from the New Orleans VA Medical Center (VAMC) dating from 1991 to 1994 have been obtained and associated with the claims file.  Such records are relevant to the CUE issue as they were in VA's constructive possession at the time of the June 2003 rating decision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (holding that relevant records generated by VA facilities are considered in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file).  Further assistance is not required (that is, outside of obtaining VA medical records) as the CUE determination is based on the evidence of record at the time of the decision being challenged.  See Livesay, 15 Vet. App. at 178-179; 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to an effective date earlier than April 27, 2006 for the grant of service connection for IBS.  For the following reasons, the Board finds that an earlier effective date is not warranted. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  

A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

The Veteran separated from active service in September 1991 and submitted a formal service connection claim for a stomach disorder in August 1992.  Because her claim was submitted within one year of separation from service, any award based on this claim would be effective the day after she separated from service, assuming the substantive requirements for service connection were met at that time (i.e. presence of a current disability).  See 38 C.F.R. § 3.400(b)(2).  The RO denied service connection for a stomach disorder in a June 1993 rating decision.  The Veteran was notified of this decision and her appellate rights in a July 1993 letter in accordance with 38 C.F.R. § 19.25 (2011).  She submitted a timely notice of disagreement (NOD) in October 1993.  The RO accordingly issued an SOC in November 1993.  Thereafter, the Veteran did not perfect her appeal by filing a substantive appeal (i.e. VA Form 9) as required under 38 C.F.R. §§ 20.200.  See 38 C.F.R. § 20.202 (2011)(discussing content of substantive appeal); see also 38 C.F.R. § 20.302 (2011) (providing that a substantive appeal must be submitted within 60 days of the date of mailing of the SOC or within the remainder of the one-year period following the date of mailing of the notification of the determination being appealed, whichever is later).  Consequently, the June 1993 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

The Veteran petitioned to reopen this claim in April 2006.  In the January 2007 rating decision, the RO reopened the Veteran's claim and granted service connection for IBS effective April 26, 2006, the date of the Veteran's petition to reopen.  See 38 C.F.R. § 3.400(q)(2).  

The Veteran has advanced two arguments in support of an earlier effective date for the grant of service connection for IBS.  First, she argues that she had in fact perfected an appeal of the June 1993 rating decision and therefore it was not final at the time service connection was granted in the January 2007 rating decision.  If such were the case, her appeal of the June 1993 rating decision would have been pending at the time of the January 2007 rating decision, and therefore the award of service connection would be effective the date of her original claim (and thus, as explained above, the day after she separated from service), assuming that the substantive requirements for service connection were met at that time.  Alternatively, the Veteran argues that CUE was committed in the June 1993 rating decision and therefore reversal of that decision is warranted.  In that case, the effective date of service connection would be the date of claim giving rise to that decision, and thus the day after she separated from service.  The Board will address each of these arguments in turn.

The Board does not find it credible that the Veteran submitted a substantive appeal (VA Form 9) following issuance of the November 1993 SOC.  In this regard, the claims file is devoid of any communication from the Veteran indicating a wish to proceed with her appeal after the November 1993 SOC was issued.  Although the Veteran stated at the April 2012 Board hearing that she believed she had submitted a substantive appeal which was simply not of record, she made it clear at the December 2007 DRO hearing that she had not perfected her appeal because of concerns at the time that proceeding with her appeal would require taking additional leave from a new job.  Given the inconsistency in these statements, the Board does not find it credible that the Veteran submitted a substantive appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  

The Veteran also submitted copies of letters dated in March 1993 and April 1993 between herself and the New Orleans VAMC with regard to the scheduling of VA compensation and pension examinations.  Presumably, the Veteran wished to show by these letters that she intended to proceed with her appeal.  However, these letters are dated before the June 1993 rating decision was issued, and thus do not support a finding that the Veteran perfected her appeal.  

Finally, there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may only be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran's statement that she did submit a substantive appeal is not enough, by itself, to rebut this presumption absent any corroboration that such an appeal was submitted.  Accordingly, while the Board very much empathizes with the difficulties the Veteran has related in going through the VA examination process at the time of her previous claim, the fact remains that VA's regulatory requirements for perfecting an appeal were not met with regard to the June 1993 rating decision.  

As such, the June 1993 rating decision is final, and the effective date for the award of service connection based on the Veteran's April 2006 petition to reopen could not be earlier than that date.  See 38 C.F.R. § 3.400(q)(2).  Therefore, the effective date of April 27, 2006 for the grant of service connection for IBS was proper.  See id. 

The Board now turns to the Veteran's motion to revise or reverse the June 1993 rating decision on the basis of CUE.  Specifically, the Veteran argues that had the RO obtained and considered then outstanding VA treatment records from the New Orleans VAMC, the evidence would clearly have established that she had a diagnosis of IBS which was incurred in active service.  For the following reasons, the Board finds that CUE in the June 1993 rating decision is not established.

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The Court has emphasized the stringent standard for establishing CUE:

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error . . . If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, 3 Vet. App. at 313-14, cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, the Court has rejected general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" as being too broad.  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error. Id.  

At the time of the June 1993 rating decision, the service treatment records showed a number of complaints of diarrhea or loose stools and abdominal cramping, as well as occasional complaints of nausea, but are negative for a diagnosis of IBS or other diagnosis of chronic pathology involving the stomach or digestive system.  For example, a September 1990 service treatment record reflects that the Veteran reported having frequent diarrhea over the past year and only had firm stools on occasion.  While she was diagnosed with gastroenteritis of unknown etiology in this record, subsequent service treatment records do not show that this was a recurrent or chronic diagnosis and she was not diagnosed with gastroenteritis at separation or in the post-service treatment records.    

A May 1991 service treatment record reflects that the Veteran had a "nervous personality" and had experienced fecal incontinence on and off for several months which was usually associated with stressful events.  The Veteran referred to it as a "nervous stomach."  No diagnosis of a pathology of the stomach or intestines was made in this record.  

The June 1991 separation examination report does not show objective findings of IBS or a stomach disorder.  Rather, the Veteran's abdomen and viscera were found to be normal on clinical evaluation.  In the accompanying report of medical history, the Veteran checked the "yes" box next to "[s]tomach, liver, or intestinal trouble."  However, the physician's summary on the back of this form makes it clear that the Veteran was referring to liver trouble associated with hepatitis and jaundice from when she was a child, rather than stomach trouble.  The only mention in this form of a stomach problem was in relation to the Veteran's report of having "nervous trouble."  In that regard, the Veteran indicated that she had "trouble with bowels when [she was] nervous or in stressful situations."  

In sum, the service treatment records show that there were no objective findings of a chronic stomach disorder in service, but rather that the Veteran's stomach problems were considered a manifestation of nervousness. 

The post-service medical evidence at the time of the June 1993 rating decision showed continued complaints of diarrhea and fecal incontinence, but did not clearly show a current stomach disorder.  In this regard, a November 1992 VA examination report reflects that the Veteran's digestive system was found to be "negative" for any abnormalities.  A January 1993 VA treatment record shows that the Veteran reported a three-year history of fecal incontinence which was characterized by the treating provider as "urge diarrhea" associated with "stressful situations."  No other diagnosis was rendered.  A February 1993 VA treatment record does reflect a diagnosis of "possible irritable bowel syndrome."  However, the treating physician noted that further studies were needed before this diagnosis could be made.  Studies of the upper gastrointestinal tract and the stomach (using a barium enema) performed by VA in February 1993 were considered normal or negative for abnormalities.  A February 1993 VA treatment record dated a few days after these studies were performed states that the Veteran had chronic intermittent diarrhea associated with anxiety.  The treatment plan included referral to the mental health clinic to treat her anxiety.  No diagnosis of a stomach disorder was made in this record.

In the June 1993 rating decision, the RO denied service connection on the basis that the Veteran did not have a currently diagnosed chronic stomach disorder, and cited to the objective studies performed by VA in February 1993 showing normal findings. 

The Board finds that the June 1993 rating decision was not clearly erroneous, as the evidence of record at the time did not show that the Veteran had chronic objective pathology of the stomach or digestive system.  Rather, studies of the Veteran's gastrointestinal system and stomach were normal and the Veteran's diarrhea and incontinence were repeatedly found to be manifestations of anxiety, for which service connection had not been established at the time.  No confirmed diagnosis of pathology involving the stomach or digestive system was established when the June 1993 rating decision was issued.  Although the records show a tentative diagnosis of IBS, the treating physician indicated that it was only provisional and was made pending further studies.  These studies turned out to be normal, as shown in the February 1993 VA treatment records.  Thus, the Board does not find it clearly erroneous that the RO concluded that an objective stomach disorder had not been established at the time.  As discussed above, a mere disagreement as to how the evidence was weighed or evaluated is not sufficient to constitute CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Thus, the Board does not find that any error was committed in the June 1993 rating decision, let alone the type which would compel the conclusion that the result would have been manifestly different but for the error.  See Fugo, 6 Vet. App. at 43-44.  The decision was reasonably supported by the evidence then of record.

The Board notes that additional VA treatment records from the New Orleans VAMC dated between 1991 and 1994 were obtained and associated with the file in connection with the current motion.  The Veteran argues that had these records been considered at the time of the June 1993 rating decision, they would have resulted in a grant of service connection.  The Board notes that because the VA treatment records were in the RO's constructive possession when the June 1993 rating decision was issued, they are considered part of the evidence then of record for the purpose of determining whether CUE was committed in that decision, notwithstanding the fact that they were not in the claims file at the time.  See Dunn, 11 Vet. App. at 466-67.  

The Board finds that these additional VA treatment records are essentially duplicative of the VA treatment records considered in the June 1993 rating decision and thus do not lead to a finding that CUE was committed in that decision.  Specifically, a VA treatment record bearing the date of February 1992 (but likely dated in February 1993 given the context of the other records; indeed, another VA treatment record reflects a correction from February "1992" to "1993") shows a diagnosis of "possible irritable bowel disease."  It was noted in this regard that the Veteran had diarrhea associated with meals and stress.  However, the treating physician first wanted to rule out other underlying pathology and scheduled a barium enema among other tests.  This record is redundant of the February 1993 VA treatment record showing a diagnosis of "possible irritable bowel syndrome" which was in the file at the time of the June 1993 rating decision.  Indeed, this record was authored by the same physician and was likely created on the same day, assuming that the correct date of the newly associated record was February 1993 and not February 1992.  The barium enema which was ordered turned out to be negative, as shown in the February 1993 VA study discussed above.  Thus, this record reflects the same information as the other February 1993 record, namely a tentative diagnosis of IBS pending further studies, which turned out to be normal.  Even if this record was dated in February 1992 rather than February 1993, it would still precede the diagnostic testing performed in February 1993 which yielded normal results, and thus would not clearly lead to a finding of IBS or a stomach disorder. 

Another newly associated VA treatment record dated in May 1993 shows that the Veteran complained of a one-day history of fecal incontinence and that she was feeling "much better."  It was noted in this record that the Veteran was in psychological counseling and that her symptoms had improved.  This record is essentially duplicative of the January 1993 VA treatment record reflecting a three-year history of fecal incontinence, and indeed is less probative given the shorter time period involved. 

In short, the newly associated VA treatment records from the New Orleans VAMC dating from 1991 to 1993 are negative for diagnoses of a chronic stomach or digestive disorder, and reflect the same types of symptoms and the same findings which were shown in the previously associated VA treatment records from this time period.  Thus, these records do not alter the Board's conclusion that CUE was not committed in the June 1993 rating decision, for the reasons discussed above.  

It was not until the Veteran submitted her April 2006 claim that the RO had an opportunity to consider private treatment records dated in 2004 showing a diagnosis of IBS.  A confirmed diagnosis of IBS was not previously of record.  It was based on this objective finding, as well as a December 2006 VA examination report in which the examiner rendered a positive nexus opinion, that service connection was granted for IBS in the January 2007 rating decision.  Clearly, this evidence was not available to the RO at the time of the June 1993 rating decision and cannot be used in hindsight to find CUE in that decision, as the CUE determination can only be based on the evidence of record at the time of the decision being challenged.  See Damrel, 6 Vet. App. at 245. 

The Board acknowledges the Veteran's argument that the symptoms for which service connection was established in the January 2007 rating decision are the same symptoms she had at the time of the June 1993 rating decision.  However, as already noted, the presumption of validity of an otherwise final decision is especially strong when it is collaterally attacked on the basis of CUE.  See Fugo, 6 Vet. App. at 43-44.  For the reasons discussed above, the stringent standard for establishing CUE has simply not been met in this case.  The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  See 38 C.F.R. § 20.101 (2011).  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 §§ U.S.C.A. 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (observing that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided by Congress") (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

In sum, the Board finds that the June 1993 rating decision denying service connection for IBS is final, and that CUE was not committed in that decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  As such, an effective date of service connection for IBS earlier than April 27, 2006 is not warranted.  See id.; see also 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than April 27, 2006 for the grant of service connection for IBS, to include on the basis of CUE in a June 1993 rating decision, is denied. 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


